Citation Nr: 1220446	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling from November 29, 2007 through April 18, 2011; and rated as 50 percent disabling effective April 19, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case was issued in February 2009, and a substantive appeal was received in February 2009.   

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

In the February 2008 rating decision that is the subject of this appeal, the RO granted an increased rating of 30 percent (up from 0 percent) effective November 29, 2007 (the date of the claim).  Following a April 2011 VA examination, the RO issued an April 2011 rating decision in which it increased the rating to 50 percent effective April 19, 2011 (the date of the examination).  The Board notes that the April 2011 rating decision is not included in the claims file; but it is included in the virtual VA records.   

The Board notes that in the Veteran's February 2009 substantive appeal, he raised the issue of entitlement to an earlier effective date for service connection for hearing loss.  The RO denied the claim in April 2009 and the Veteran failed to file a notice of disagreement.  Consequently, the issue is not before the Board.  Moreover, the Veteran raised this issue years earlier, and the Board already denied the earlier effective date claim by way of an October 2002 decision.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's May 2012 Board hearing, he testified that his hearing had gotten worse since his April 2011 VA examination.  He testified that as a result, he was going to have his hearing tested at the Wade Park VA Medical Center in Cleveland later that day.  The Veteran's counsel suggested that he would submit the examination results along with an RO waiver.  However, the record was not held open.  The examination findings have not been included in the claims file.

The Board finds that the RO should obtain the results of the Veteran's most recent audiologic examination (believed to be May 2012).  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In this case, the Veteran testified that his hearing had deteriorated since his most recent (April 2011) examination.

Therefore if, and only if, the Veteran did not undergo a hearing examination since his April 2011 examination, then the RO should schedule the Veteran for a VA audiologic examination.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the results of the Veteran's most recent audiologic examination. 

2.  If, and only if, the Veteran has not undergone an audiologic examination since his April 2011 VA examination, then the RO should schedule the Veteran for a VA audiologic examination for the purpose of determining the current severity of the Veteran's bilateral hearing loss.

3. After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



